Appeal by defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Rohl, J.), imposed May 24,1983, upon her conviction of criminal sale of a controlled substance in the fifth degree, on her plea of guilty, the sentence being five years’ probation with a term of six months’ imprisonment running concurrently with the term of probation as a condition thereof. 11 Sentence modified, as a matter of discretion in the interest of justice, by reducing the term of six months’ imprisonment imposed as a concurrent condition of defendant’s probation to a term of four months’ intermittent imprisonment to be served on consecutive weekends from 8 a.m. Saturday until 5 p.m. Sunday. As so modified, sentence affirmed and matter remitted to the County Court, Suffolk County, to specify the first and last dates upon which defendant is to be incarcerated under such sentence in accordance with section 85.00 (subd 4, par [a], cl [iv]), of the Penal Law and for further proceedings pursuant to CPL 460.50 (subd 5). H The sentence was excessive to the extent indicated. Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.